A. J. WALKER, C. J.
Section 399 of the Code is *158move comprehensive than the statutes under which the indictments in the cases of Pettibone v. State, (19 Ala. 586,) Eubanks v. State, (17 Ala. 181,) and Moore v. State, (16 Ala. 411,) were framed. The section of the Code referred to is not confined to the engaging in a business or employment, but extends to the doing of any act, without first obtaining a license, for which a license is required by the article in which the section is found. We think the motion to quash, and the demurrer in this case, were properly overruled.
Judgment affirmed.